EXHIBIT 99.1 News Release For Information Contact: Matthew D. McGough, Vice President, Corporate Finance (563) 272-7563 Kurt A. Tjaden, Vice President and Chief Financial Officer (563) 272-7400 HNI CORPORATION INCREASES NET INCOME 29% FOR FOURTH QUARTER AND 30% FOR FULL YEAR FISCAL 2013 MUSCATINE, Iowa (February 4, 2014) – HNI Corporation (NYSE: HNI) today announced sales for the fourth quarter ended December 28, 2013, of $541.3 million, a 3 percent increase from the prior year quarter and net income of $22.8 million, a 29 percent increase from the prior year quarter.Net income per diluted share for the quarter was $0.50.For fiscal year 2013, the Corporation reported sales of $2.1 billion, a 3 percent increase from prior year, and net income of $63.7 million, a 30 percent increase from prior year.Net income per diluted share for the year was $1.39 or $1.43 on a non-GAAP basis when excluding restructuring and transition costs and a loss on the sale of a small non-core office furniture business. "We are pleased with our strong execution and profit improvement for the fourth quarter and full year 2013.Our growth investments delivered top-line improvement in the quarter despite a slow economy.Outstanding working capital management drove significant cash generation.Office furniture sales increased in our supplies-driven business despite continued reductions in federal government spending.Continued strong profit growth in our hearth business was led by substantial growth in both the new construction and remodel/retrofit channels and outstanding operational execution.We enter 2014 financially strong, competitively well positioned, and focused on delivering profitable growth," said Stan Askren, HNI Corporation Chairman, President and Chief Executive Officer. Fourth Quarter – GAAP Financial Measures Dollars in millions except per share data Three Months Ended Percent Change 12/28/2013 12/29/2012 Net sales $ $ % Gross profit $ $ % Gross profit % % % SG&A $ $ -0.2 % SG&A % % % Operating income $ $ % Operating income % % % Net income attributable to HNI Corporation $ $ % Earnings per share attributable to HNI Corporation – diluted $ $ % · Consolidated net sales increased $13.7 million or 2.6 percent to $541.3 million.Compared to prior year quarter, divestitures reduced sales $8.2 million.On an organic basis sales increased 4.1 percent. · Gross margin was 0.5 percentage points higher than prior year quarter primarily due to higher volume and increased price realization partially offset by new product ramp-up and operation reconfiguration costs to meet changing market demands. · Total selling and administrative expenses as a percent of net sales, including restructuring charges, decreased 0.8 percentage points from the prior year quarter due to higher volume, network distribution realignment savings and lower restructuring charges partially offset by investment in growth initiatives and higher incentive-based compensation. · The Corporation's fourth quarter results included $0.1 million of restructuring charges associated with previously announced shutdown and consolidation of office furniture manufacturing locations.Included in the fourth quarter of 2012 was $1.1 million of restructuring and transition costs of which $0.3 million was included in cost of sales. Fourth Quarter – Non-GAAP Financial Measures (Reconciled with most comparable GAAP financial measures) Dollars in millions except per share data Three Months Ended 12/28/2013 Three Months Ended 12/29/2012 Gross Profit SG&A Operating Income Diluted EPS Gross Profit SG&A Operating Income Diluted EPS As reported (GAAP) $ % of net sales % Restructuring and impairment - $ ) $ $ - $ ) $ $ Transition costs - $ $ ) $ $ Results (non-GAAP) $ % of net sales % Full Year – GAAP Financial Measures Dollars in millions except per share data Twelve Months Ended Percent Change 12/28/2013 12/29/2012 Net sales $ $ % Gross profit $ $ % Gross profit % % % SG&A $ $ % SG&A % % % Operating income $ $ % Operating income % % % Net income attributable to HNI Corporation $ $ % Earnings per share attributable to HNI Corporation – diluted $ $ % · Consolidated net sales increased $56.0 million or 2.8 percent to $2.1 billion.Compared to prior year, divestitures, partially offset by the acquisition of BP Ergo, reduced sales $27.5 million.On an organic basis sales increased 4.2 percent. · Gross margin was 0.3 percentage points higher than prior year due to increased volume, better price realization and lower material costs offset partially by unfavorable mix, new product ramp-up and operation reconfiguration costs to meet changing market demands. · Total selling and administrative expenses as a percent of net sales, including restructuring charges, improved 0.4 percentage points due to higher volume, network distribution realignment savings and lower restructuring charges partially offset by investment in growth initiatives, higher incentive-based compensation and a loss on the sale of a small non-core office furniture business.Included in 2013 were $0.3 million of restructuring and transition charges compared to $3.0 million in 2012. · The provision for income taxes for 2013 reflects an effective tax rate of 34.5 percent compared to 37.7 percent in 2012.The decrease is due to the research tax credit for 2012 being applied in fiscal 2013. Cash flow from operations for the year was $165.0 million compared to $144.8 million in 2012.Capital expenditures were $78.9 million in 2013 compared to $60.3 million in 2012. Full Year – Non-GAAP Financial Measures (Reconciled with most comparable GAAP financial measures) Dollars in millions except per share data Twelve Months Ended 12/28/2013 Twelve Months Ended 12/29/2012 Gross Profit SG&A Operating Income Diluted EPS Gross Profit SG&A Operating Income Diluted EPS As reported (GAAP) $ % of net sales % Restructuring and impairment - $ ) $ ) $ $ Transition costs - $ $ ) $ $ Loss on sale - $ ) $ $ Results (non-GAAP) $ % of net sales % Office Furniture – GAAP Financial Measures Dollars in millions Three Months Ended Percent Change Twelve Months Ended Percent Change 12/28/2013 12/29/2012 12/28/2013 12/29/2012 Sales $ $ -1.3
